The Assistant Attorney-General moves to dismiss this case because there is no proper transcript on file. The ground of the motion is predicated on the fact that the transcript is certified by the clerk, when it should have been certified by the judge. The habeas corpus proceeding, from which this is an appeal, was tried by the county judge, in vacation. When this is the case, under article 916 of the Code of Criminal Procedure, the transcript must be certified by the judge who tried the cause. When the habeas corpus proceeding occurs in term time, it is certified by the clerk as other transcripts. Because the transcript is not certified by the judge as required by the statute, there is no proper record before us for our consideration, and the appeal is dismissed. See Ex Parte Malone, 35 Tex.Crim. Rep..
Appeal dismissed.